Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 30, 2014

                                    No. 04-14-00414-CV

Whitney BREWSTER, In her capacity as executive director of The Texas Department of Motor
                                      Vehicles,
                                      Appellant

                                             v.

       Drew ROICKI and Richard Roicki As Successors in Interest to Pinnacle Motors,
                                     Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-06565
                         Honorable Richard Price, Judge Presiding


                                       ORDER
       Appellee's first motion for extension of time to file brief is hereby GRANTED. Time is
extended to October 13, 2014.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court